299 S.W.3d 5 (2009)
Lester M. DEAN, Jr., Appellant,
v.
Richard W. NOBLE, Respondent.
No. WD 70343.
Missouri Court of Appeals, Western District.
October 20, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 22, 2009.
Joseph R. Borich, III, for Appellant.
Roy F. Walters, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.


*6 ORDER

PER CURIAM:
Lester M. Dean Jr. appeals the trial court's grant of summary judgment in favor of Richard W. Noble in Mr. Dean's action for specific performance of a contract. Mr. Dean contends that the trial court erred in granting summary judgment in favor of Mr. Noble based on lack of standing and in denying his motion for leave to amend his petition.
The judgment is affirmed. Rule 84.16(b).